UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7161




In Re: MICHAEL MCEVILY,

                                                            Petitioner.



             On Petition for Writ of Error.   (CA-02-112)


Submitted:   October 10, 2002              Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McEvily, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael McEvily filed a petition seeking review of a Virginia

state statute under the All Writs Act, 28 U.S.C. § 1361 (2000), and

an injunction against future enforcement of the statute.         McEvily

asserts     that   the     statute   is      ambiguous   and   therefore

unconstitutional.        We lack jurisdiction to consider McEvily’s

petition, and so must dismiss it.

     The All Writs Act vests all statutorily created federal

courts, including this court, with authority to issue “all writs

necessary or appropriate in aid of their respective jurisdictions.”

See 28 U.S.C. § 1651 (2000).     However, McEvily’s petition fails to

implicate the independent basis for our jurisdiction necessary to

proceed under the All Writs Act.         See In re Chambers Develop. Co.,

148 F.3d 214, 223 n.6 (3d Cir. 1998) (stating that the All Writs

Act requires that “the case may at some future time come within the

court’s appellate jurisdiction”).           McEvily’s petition fails to

allege any active case or controversy. Accordingly, although we

grant McEvily’s motion to proceed in forma pauperis, we dismiss his

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                     2